MEMORANDUM **
The determination of the Board of Immigration Appeals (“BIA”) that Petitioner Asan Edigemovich Kadirov (“Kadirov”) lacked credibility on an issue going to the heart of his asylum claim (whether and under what circumstances Kadirov was assaulted by Uzbekistani nationals) is sufficiently supported by the record, as is the BIA’s determination that Kadirov’s em*306ployment difficulties did not rise to the level of persecution.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.